DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Eric D. Cohen on 04/20/2022.
The application has been amended as follows:
	Abstract
	The abstract paragraph, filed on 04/27/2020, is amended to be in a separate Abstract sheet.
	Claims
Claim 1, line 23, after “a proportional directional valve operatively coupled” and prior to “the bottom-side chamber”, inserted --to--
	Claim 1, line 31, after “the controller operatively coupled to” and prior to “proportional directional valve”, [[the]] is deleted and in place inserted --each corresponding--
	Claim 1, line 34, after “the controller configured to control the hydraulic” and prior to “in a closed-loop manner”, [[system]] is deleted and in place inserted --cylinders--
	Claim 1, line 36, after “an operating position of” and prior to “proportional directional valve”, [[the]] is deleted and in place inserted --each corresponding--
	Claim 1, line 40, after “wherein the controller varies the operating position of” and prior to “corresponding proportional”, [[the]] is deleted and in place inserted --each--
	Claim 1, line 42, after “until each die assembly provides a” and prior to “pressure level against”, [[precise]] is deleted and in place inserted --predetermined--
	Claim 2, line 4, after “each proportional directional valve to one of the neutral and” and prior to “reverse operating”, inserted --the--
	Claim 12, line 7, prior to “information from the position sensor thereon”, inserted --the-- 
Claim 17 is cancelled.
	Claim 18, line 22, after “a proportional directional valve operatively coupled” and prior to “the bottom-side chamber”, inserted --to--
Claim 18, line 30, after “the controller operatively coupled to” and prior to “proportional directional valve”, [[the]] is deleted and in place inserted --each corresponding--
Claim 18, line 32, after “the controller configured to control the hydraulic” and prior to “in a closed-loop manner”, [[system]] is deleted and in place inserted --cylinders--
	Claim 18, line 35, after “an operating position of” and prior to “proportional directional valve”, [[the]] is deleted and in place inserted --each corresponding--
	Claim 18, line 64, after “wherein the controller varies the operating position of” and prior to “corresponding proportional”, [[the]] is deleted and in place inserted --each--
	Claim 18, line 66, after “until each die assembly provides a” and prior to “pressure level against”, [[precise]] is deleted and in place inserted --predetermined--
	Claim 22, line 21, after “a single proportional directional valve operatively coupled” and prior to “the bottom-side chamber”, inserted --to--
	Claim 22, line 29, after “the controller operatively coupled to” and prior to “proportional directional valve”, [[the]] is deleted and in place inserted --each corresponding--
	Claim 22, line 31, after “the controller configured to control the hydraulic” and prior to “in a closed-loop manner”, [[system]] is deleted and in place inserted --cylinders--
	Claim 22, line 34, after “an operating position of” and prior to “proportional directional valve”, [[the]] is deleted and in place inserted --each corresponding--
	Claim 22, line 38, after “wherein the controller varies the operating position of” and prior to “corresponding proportional”, [[the]] is deleted and in place inserted --each--
	Claim 22, line 40, after “until each die assembly provides a” and prior to “pressure level against”, [[precise]] is deleted and in place inserted --predetermined--
Response to Amendment
	Claim 17 is cancelled.
	Claims 1-2, 12-14, 18-19 and 22 are currently amended.
	In view of the amendment, filed on 01/27/2022, the following rejections are withdrawn from the previous office action, mailed on 09/29/2021.
Rejections of claims 1-23 under 35 U.S.C. 103 as being unpatentable over R. E. Schneider et al. (US ‘120) in view of Yamanaka et al. (US ‘783).
Response to Arguments
Applicant’s arguments, see remarks filed on 02/02/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-23 have been withdrawn.
REASONS FOR ALLOWANCE
Claims 1-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a form press configured to form press a meat product”, as claimed in claims 1, 18, and 22, wherein “the form press comprising: a frame having a press plate which defines a longitudinal axis; a first die assembly mounted on the frame and configured to form press the meat product along a height of the meat product, the first die assembly including a first die configured to move along a first press axis which is normal to the longitudinal axis; a second die assembly mounted on the frame and configured to form press the meat product along a width of the meat product, the second die assembly including a second die configured to move along a second press axis which is normal to the longitudinal axis and normal to the first press axis; a third die assembly mounted on the frame and configured to form press the meat product along a length of the meat product, the third die assembly including a third die configured to move along a third press axis which is parallel to the longitudinal axis; wherein the press plate and the plurality of dies define a press chamber therebetween; each die assembly comprising a hydraulic cylinder having a piston and piston rod, each hydraulic cylinder defined by a bottom-side chamber and a rod-side chamber; a closed-loop hydraulic control system configured to control each hydraulic cylinder of the corresponding die assembly, the hydraulic control system including: a controller; a proportional directional valve operatively coupled to the bottom-side chamber of each corresponding hydraulic cylinder; a bottom-side pressure sensor operatively coupled to the rod-side chamber of each corresponding hydraulic cylinder; a rod-side pressure sensor operatively coupled to the rod-side chamber of each corresponding hydraulic cylinder; the controller operatively coupled to each corresponding proportional directional valve, the bottom-side pressure sensor, the rod-side pressure sensor, and the position sensor, of each corresponding hydraulic cylinder; the controller configured to control the hydraulic cylinders in a closed-loop manner based on information for each corresponding hydraulic cylinder, the information including: an operating position of each corresponding proportional direction valve; pressure information provided by the bottom side pressure sensor and the rod-side pressure sensor; and position information provided by the position sensor; and wherein the controller varies the operating position of each corresponding proportional directional valve iteratively between an open operating position, a neutral operating position, and a reverse operating position, until each die assembly provides a predetermined pressure level against the meat product exerted by each corresponding die assembly.”
The closest references of R. E. Schneider et al. (US ‘120) and Yamanaka et al. (US ‘783) fail to disclose “the controller configured to control the hydraulic cylinders in a closed-loop manner based on information for each corresponding hydraulic cylinder, the information including: an operating position of each corresponding proportional direction valve; pressure information provided by the bottom side pressure sensor and the rod-side pressure sensor; and position information provided by the position sensor; wherein the controller varies the operating position of each corresponding proportional directional valve iteratively between an open operating position, a neutral operating position, and a reverse operating position, until each die assembly provides a predetermined pressure level against the meat product exerted by each corresponding die assembly.” Therefore, claims 1-16 and 18-23 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	04/22/2022